Citation Nr: 1628298	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral spondylosis with disk protrusion.

2.  Entitlement to an initial rating in excess of 10 percent for right leg sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 4, 2010 to June 21, 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for lumbosacral spondylosis with disk protrusion, assigning an initial 10 percent disability rating, and for sciatica of the right leg, assigning an initial 10 percent disability rating.

In August 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In November 2014, the Veteran was notified that the transcript of the personal hearing conducted on August 2014 was unavailable due to equipment issues and that he could request another hearing.  However, in a November 2014 Statement in Support of Claim (VA Form 21-4138), the Veteran's representative responded that no such hearing was needed.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, a combined range of motion greater than 120 degrees; it is not exhibited by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not demonstrated.

2.  Right leg sciatica is manifested by no more than mild, incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for lumbosacral spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5239 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for right leg sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.71a, 4.120, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Here, the Veteran's claims of service connection for lumbosacral spondylosis with disk protrusion and for right leg sciatica were granted in February 2011, and he was assigned disability ratings and effective dates in that decision.  As the issues currently before the Board stem from disagreement with "downstream" questions, no additional notice is required with respect to these issues because the purpose that the notice is intended to serve has been fulfilled with respect to these claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the issues decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.  The Veteran and his representative have not alleged that there is any additional outstanding evidence pertinent to the claims, and the Board is unaware of any such evidence.  

Further, the Veteran has been afforded VA examinations to assess the severity of his lumbosacral spondylosis and sciatica.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's back and peripheral nerves disabilities in the context of the rating criteria during the appeal period.  Moreover, since the last VA examination conducted in November 2014, the Veteran has neither alleged, nor presented evidence to suggest, that his disabilities have worsened since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, there is no indication that there is a need for additional examinations or medical opinions.  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II. Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in this case, the questions for consideration are the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate "when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to be able to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  For such disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Disability from neurological conditions is rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a (2015).  In rating peripheral nerve disabilities, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015). 

Currently, the Veteran is assigned a 10 percent disability rating for his lumbosacral spondylosis with disk protrusion under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5239 (2015).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the use of DC 5299-5239 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected lumbosacral spondylosis, and that this disability has been rated by analogy to spondylolisthesis or segmental instability under DC 5239.  See 38 C.F.R. § 4.20 (2015) (allowing for rating of unlisted condition by analogy to closely related disease or injury).  Spondylolisthesis or segmental instability is rated under the General Rating Formula for Diseases and Injuries of the Spine (Spine Rating Formula).  In addition, the Veteran is currently assigned a 10 percent disability rating for right leg sciatica under 38 C.F.R. § 4.124a, DC 8520, which provides the rating criteria for paralysis of the sciatic nerve.

Ratings under the Spine Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the Spine Rating Formula, a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2.  The Spine Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  38 C.F.R. § 4.71a, Note 1.

Under DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted where there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted where there is moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520. 

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  In applying the schedular criteria for rating peripheral nerve conditions, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.

Turning to the relevant evidence of record, in January 2011, the Veteran was afforded a VA examination.  At that examination, the Veteran complained of constant low back pain (rating the pain at 5/10).  He reported that standing for an extended period of time or bending forward repetitively worsened his pain.  He did not state that he had been bedridden or incapacitated due to his back pain.  The Veteran also complained of intermittent tingling and numbness of his right upper, lateral thigh into the back of his heel.  He did not state that he had experienced footdrop or paralysis of the right lower extremity.  The examiner observed that the Veteran walked with an upright posture and a normal gait, and that he did not employ assistive devices for ambulation.  On physical examination, the examiner found a loss of lumbar lordosis without point tenderness or evidence of paraspinous spasm.  Also, the Veteran achieved a forward flexion to 80 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  The combined range of motion was 230 degrees.  The examiner found that repetitive interrogations neither increased the Veteran's discomfort or increased or decreased his limitation in range of motion.  The straight leg raise test on the right side was positive for radiating pain from the low back into the thigh.  The Veteran's deep tendon reflexes and motor strength in the lower extremities were rated as normal.

In November 2011, the Veteran presented to the VA medical center (VAMC) for evaluation of his low back pain.  At that time, he reported experiencing pain that radiated down his right leg that worsened at night.  He denied saddle paresthesia and bowel/bladder involvement.  On physical examination, the nurse practitioner found tenderness to palpation in the left lumbar paraspinal muscles.  She also found muscles strength of the lower extremities and patella reflexes to be normal.  She noted that the Veteran ambulated well without assistance. 

In January 2012, the Veteran presented to the VAMC for a follow-up appointment regarding his low back pain.  At that time, he reported that his low back pain was worse when standing up or when trying to sleep.  He denied bowel/bladder involvement.   The nurse practitioner again observed that the Veteran ambulated well without assistance.  

In November 2014, the Veteran was afforded another VA examination.  At that examination, the Veteran complained of ongoing low back pain on a daily basis (rating the pain at 6/10), especially with bending and lying down.  He had no significant complaints with sitting and walking.  The Veteran also complained of intermittent tingling to the lateral right foot.  He denied use of any assistive devices for ambulation.  He also denied any limitation with sitting or standing.  He reported that he was able to walk a quarter mile and lift a 100 pounds.  Moreover, the Veteran did not report flare-ups and did not report having any functional loss or functional impairment of the back.

On physical examination, the Veteran achieved a forward flexion to 70 degrees; extension to 15 degrees; right lateral flexion to 30 degrees; left lateral flexion to 16 degrees; right rotation to 30 degrees; left rotation to 20 degrees.  The combined range of motion was 181 degrees.  The examiner indicated that the range of motion was abnormal, but found that the range of motion itself did not contribute to a functional loss.  The examiner also indicated that pain was exhibited on forward flexion, extension, left lateral flexion, and left rotation.  The pain did not result in/cause functional loss.  Also, the examiner found no additional loss of motion after repetitive motion with at least three repetitions.  The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Additionally, the examiner found that the Veteran did not have localized tenderness or pain on palpation of joint and/or soft tissue of the back; guarding or muscle spasm of the back; pain with weight bearing; and ankylosis.

The straight leg raise test on the right was positive.  In muscle strength testing, the Veteran achieved normal strength for the lower extremities.  No muscle atrophy was found.  On reflex examination, the Veteran's deep tendon reflexes were rated as normal for the lower extremities.  Sensory examination (sensation to light touch testing) results were also normal for the lower extremities, with the exception of the right foot with decreased sensation.  The examiner indicated that the Veteran had the following right lower extremity symptoms due to his peripheral nerve disability: mild intermittent pain (usually dull) and mild paresthesias and/or dysesthesias.  The examiner concluded that the Veteran's right side radiculopathy was mild, and that he had no other neurologic abnormalities or findings related to a back condition.

Based on the foregoing, the Board finds that a rating in excess of the Veteran's currently assigned 10 percent evaluation under the Spine Rating Formula for lumbosacral spondylosis is not warranted during any time in the appeal period.  Critically, VA examinations in January 2011 and November 2014 demonstrate that the Veteran does not meet the diminished range of motion for forward flexion or combined range of motion criteria for a 20 percent rating.  Additionally, no additional limitation in function has been demonstrated.  The Board has also considered whether muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been demonstrated.  However, the Veteran has not reported muscle spasms or guarding, and clinical findings revealed no objective evidence of such.  Moreover, abnormal gait or spinal contour has not been reported or clinically found. 

Although the Veteran has repeatedly complained of pain as a result of his lumbosacral spondylosis (see 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-207), there is no objective evidence showing significant increased functional impairment due to those reports of pain other than that which has been contemplated by the current rating assigned.  Instead, the November 2014 examiner found that pain (which was exhibited on forward flexion, extension, left lateral flexion, left lateral rotation) did not result in/cause functional loss.  Even with repetitive use, there was no additional loss of motion exhibited.  Moreover, the Veteran's complaints have been taken into consideration in the decision to assign the current evaluation.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.  Therefore, the claim for an initial rating in excess of 10 percent for lumbosacral spondylosis must be denied.

In addition, the Board finds that a rating in excess of the Veteran's currently assigned 10 percent evaluation under DC 8520 for right leg sciatica is not warranted during any time in the appeal period.  Crucially, the above evidence reflects that the Veteran's sciatica has been demonstrated by mild symptomatology.  In particular, the Veteran's symptoms have been mild intermittent pain (usually dull) and mild paresthesias and/or dysesthesias in the right lower extremities.  Otherwise, muscle strength and deep tendon reflexes were found normal throughout the appeal period.  He has also reported no problems concerning ambulation and has been observed to walk with a normal gait.  Moreover, the evidence shows that the Veteran's symptoms primarily consist of sensory disturbances and show no impairment of use.  As such, the weight of the evidence demonstrates that the Veteran's sciatica most nearly approximates mild incomplete paralysis of the sciatic nerve versus moderate incomplete paralysis of the sciatic nerve, as is required for a 20 percent rating.  

To the extent that the Veteran has asserted that his sciatica is more severe than indicated by the 10 percent rating he is receiving, he is certainly competent to report that his symptoms are worse.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Moreover, the Board finds that the examination findings of the trained medical professionals are of greater probative weight than the Veteran's more general lay assertions.  Therefore, the claim for an initial rating in excess of 10 percent for right leg sciatica must be denied.

The Board has also considered whether the Veteran has any other associated objective neurological abnormalities related to his service-connected lumbosacral spondylosis.  38 C.F.R. § 4.71a, Note 1.  However, the evidence of record does not show that the Veteran has any other neurological abnormalities associated with his service-connected lumbosacral spondylosis.  Although the Veteran is service-connected for sciatica of the right leg and the November 2014 VA examination found radiculopathy in the right foot in connection with the Veteran's lumbosacral spondylosis, such finding of radiculopathy is contemplated in the rating for right leg sciatica.  The January 2011 VA examination report (the basis for which the Veteran was granted service connection for right leg sciatica), reflects radiculopathy included intermittent tingling and numbness extending to the foot (i.e., the back of the heel).

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the Veteran's claims for increased initial ratings, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 53-6.  For these reasons, the Veteran's claims for an initial rating in excess of 10 percent for lumbosacral spondylosis and for an initial rating in excess of 10 percent for right leg sciatica must be denied.

III.  Additional Considerations

The Board additionally finds that the Veteran's lumbosacral spondylosis and right leg sciatica symptomatology do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the symptomatology and impairment caused by the Veteran's lumbosacral spondylosis and right leg sciatica are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  First, the Veteran's lumbosacral spondylosis has been manifested by limitation of thoracolumbar motion (i.e. trouble bending, standing, and lying down), including due to pain.  The schedular rating criteria specifically provides ratings for limitation of motion (DC 5235 to 5242), including motion limited to orthopedic factors such as pain (38 C.F.R. §§ 4.40, 4.45, DeLuca), which are incorporated into the schedular rating criteria.  In addition, the Veteran's right leg sciatica has been manifested by numbness, tingling, and radiating pain.  The scheduler rating criteria provides ratings for impairment of the sciatic nerve (DC 8520) and the terms "mild," "moderate," "moderately severe," and" severe" are broad enough to encompass all of the symptoms indicated by the lay and medical evidence discussed above.  The criteria thus contemplate the Veteran's symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis as well.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2014 Statement in Support of Claim (VA Form 21-4138), the Veteran asserted that he was unable to hold a job due to his service-connected disabilities and non-service-connected seizures.  There was no claim that service-connected disability by itself precluded employment.  An unappealed rating action denied service connection for seizures.  The RO provided the Veteran with VCAA notice regarding a claim for TDIU and enclosed an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) with such notice in May 2015 and the Veteran did not complete the application.  At the November 2014 VA examination, the examiner concluded that thoracolumbar spine disability did not impact the Veteran's ability to work.  A clear preponderance of the evidence is against a finding that service-connected disability precludes the Veteran from employment.


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbosacral spondylosis with disk protrusion is denied.

Entitlement to an initial rating in excess of 10 percent for right leg sciatica is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


